DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 	● Paragraph [24], line 1 should be corrected as follows: “In a second aspect of the invention an apparatus is provided for [[an apparatus for]] processing a”	● Paragraph [26], line 8 should be corrected as follows: “[[a cutting device]] cutting by a cutting device between the first and second target ribs, the cut”	● Paragraph [44], line 1 should be corrected as follows: “The resulting data, e.g. the X-ray data, [[are]] --is-- then processed by a control”	● Paragraph [45], line 2 should be corrected as follows: “stored in memory of [[a control and processing apparatus 60]] the control processing unit 60 or the position is marked directly on” ¹ 	Appropriate correction is required.	¹ In addition to the “control processing unit”/ “control and processing unit” described in paragraphs [44]-[45], a plurality of terms are used to identify a structure configured to process detected rib position data, e.g., paragraph [19]-[20] describe how “a processing unit” connected to the detection apparatus determines the positions of the target ribs and operates the cutting device to automatically cut between the target ribs according to the identified target rib positions. Additionally, paragraph [24] describes "an identification device” and how the cutting device cuts between target ribs “based on the identified positions.” 
The amendment filed July 27, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	Claim 26, lines 6-8 and Claim 29, lines 6-8, respectively, recite, “a control processing unit configured to process data related to detected position of the ribs of the half pig carcass part and storing identified positions of adjacent first and a second target ribs” in conjunction with the “identification device” recited in line 5 of each claim. There does not appear to be support for the claimed apparatus to have both of the “identification device” and “control processing unit” as presently written. The recitation of “a control processing unit” and its required configuration (i.e., “to process data related to detected position of the ribs of the half pig carcass part”) are introduced as a separate “unit” with respect to the “identification device” recited previously in Claim 26, line 5. However, the “identification device” and the “control processing unit” are both described as performing the same function, see e.g., paragraph [24] re: “an identification device”; and paragraphs [44]-[45] re: “a control processing unit 60”/ “a control and processing apparatus 60.” In other words, the “control processing unit” performs the function of the “identification device.”	Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 15-17, 20, 23, 26, 28 and 29 are objected to because of the following informalities:	● Claim 15, line 11-19 should be corrected as follows, “wherein the rib cut causes a fore end portion to be partly separated from [[the remaining ribs]] a middle part of the half pig carcass part via gravity; wherein the method further comprises the step of: separating by a separation device [[a fore end]] the fore end portion of the half pig carcass part from [[a middle]] the middle part of the half pig carcass part by cutting through a backbone of the half pig carcass part using the rib cut as a reference, wherein the separation device comprises a separating blade and a robotic arm attached to the separating blade for fully automatically performing the separating of the fore end portion from the middle part of the half pig carcass part.”	● Claim 16 should be corrected as follows, “wherein the adjacent first and [[a second]] second targets ribs comprise [[third and fourth ribs]] the third and fourth ribs of the half pig carcass part.”	● Claim 17 should be corrected as follows, “wherein the adjacent first and [[a second]] second targets ribs comprise [[fourth and fifth ribs]] the fourth and fifth ribs of the half pig carcass part.”	● Claim 20, line 3 should be corrected as follows, “a laser scanner for scanning and generating [[a]] three-dimensional image data of one and/or”	● Claim 23, lines 2-3 should be corrected as follows, “operating the separation device by [[control]] a control processing unit to automatically cut the [[fore end of the half pig carcass]] fore end portion of the half pig carcass part from the middle part of the half pig carcass part”	● Claim 26, line 5 should be corrected as follows, “an identification device for identifying positions of adjacent first and [[a second]] second target ribs”	● Claim 26, line 7 should be corrected as follows, “of the half pig carcass part and storing identified positions of [[adjacent first and a second]] the adjacent first and second”	● Claim 26, lines 11-14 should be corrected as follows, “target ribs, the rib cut causing a fore end portion of the half pig carcass part to be partly separated from [[the remaining ribs]] a middle part of the half pig carcass part via gravity, and a separation device for separating [[a fore end]] the fore end portion of the half pig carcass part from [[a middle]] the middle part of the half pig carcass part by cutting through a backbone of the” 	● Claim 26, line 21 should be corrected as follows, “[[fore end]] fore end portion from the middle part of the half pig carcass part.”
	● Claim 28, line 3 should be corrected as follows, “a laser scanner for scanning and generating [[a]] three-dimensional image data of one and/or”	● Claim 29, line 5 should be corrected as follows, “an identification device for identifying positions of adjacent first and [[a second]] second target ribs,”
	● Claim 29, line 7 should be corrected as follows, “of the ribs of the half pig carcass part and storing identified positions of [[adjacent first and a second]] the adjacent first and second”	● Claim 29, lines 11-14, should be corrected as follows, “target ribs, the rib cut causing a fore end portion of the half pig carcass part to be partly separated from [[the remaining ribs]] a middle part of the half pig carcass part via gravity, and a separation device for separating [[a fore end]] the fore end portion of the half pig carcass part from [[a middle]] the middle part of the half pig carcass part by cutting through a backbone of the half pig carcass part” 	● Claim 29, line 19 should be corrected as follows, “automatically performing the separating of the fore end portion from the middle part of the half”	● Claim 29, line 21 should be corrected as follows, “performing the separating of the fore end portion from the middle part of the half pig carcass”	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitations are: 	● In Claim 26, line 5, the recitation of “an identification device”; and	● In Claim 29, line 5, the recitation of “an identification device.”	The Examiner notes: first, “device” is a generic placeholder for “means”; second, the generic placeholder is coupled with functional language including “for identifying positions of adjacent first and a second target ribs’; and third, the recitation does not recite structure or a structural modifier to perform the recited function, as “identification” preceding “device” describes the function, not the structure of the “device”, and because “for identifying positions of adjacent first and a second target ribs” explains a function, not a structure, of the “device”; a structural recitation would describe, e.g., “a control processing unit 60.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 26, lines 6-8 recite, “a control processing unit configured to process data related to detected position of the ribs of the half pig carcass part and storing identified positions of adjacent first and a second target ribs” in conjunction with “an identification device for identifying positions of adjacent first and second ribs…” (Claim 26, line 5).	The recitation of “a control processing unit” and its associated function are introduced as a separate “unit” with respect to the “identification device” recited previously in Claim 26, line 5. However, the “identification device” and the “control processing unit” are both described as performing the same function, see e.g., paragraph [19]-[20] re: “processing unit”; paragraph [24] re: “an identification device”; and paragraphs [44]-[45] re: “a control processing unit 60”/ “a control and processing apparatus 60.” There does not appear to be support for the claimed apparatus to have both of the recited “identification device” and “control processing unit.” 	Claim 29, lines 6-8 have the same issues with new matter as those set forth for the recitation of “a control processing unit” in Claim 26, lines 6-8 in conjunction with “an identification device for identifying positions of adjacent first and second ribs…” (Claim 29, line 5). There does not appear to be support in the Applicant disclosure as originally filed for an apparatus with an identification device and a control processing unit as the control processing unit appears to perform the function of the identification device. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17, 19-23 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 15, lines 11-12 recite, “wherein the rib cut causes a fore end portion to be partly separated from the remaining ribs of the half pig carcass part via gravity.” As currently written, there is insufficient antecedent basis for “the remaining ribs of the half pig carcass part.” Moreover, after the rib cut, the “fore end portion” of the half pig carcass part is still “partly” attached to the rest of the half pig carcass part by the backbone, such that the ribs in the fore end portion remain attached to the rest of the half pig carcass part. Therefore, the ribs in the fore end portion can be interpreted as “remaining ribs of the half pig carcass part.” It is unclear which ribs correspond to “the remaining rubs of the half pig carcass part.” 	Claim 15, lines 14-15 recite, “separating by a separation device a fore end of the half pig carcass part from a middle part of the half pig carcass part by cutting through a backbone of the half pig carcass part using the rib cut as a reference.” This limitation has the following issues:	● The recitation of “a fore end of the half pig carcass part” is written as a separate “portion” of the half pig carcass part with respect to the previous recitation of “a fore end portion” in Claim 15, lines 11.  It is unclear if “a fore end of the half pig carcass part” in Claim 15, line 14 and “a fore end portion” in Claim 15, lines 11 are referring to the same portion of the half pig carcass part or if the aforementioned limitations are intended to be separate and distinct. 	● As currently written, the recitation of “a middle part of the half pig carcass part” is not defined with respect to “the remaining ribs of the half pig carcass part” previously set forth in Claim 15, lines 11-12, i.e., the “middle part” appears to identify a separate and distinct portion of the half pig carcass part other than “the remaining ribs.”  It is unclear if the recitation of “a middle part” is intended to refer to “the remaining ribs” or if “the remaining ribs” are included in the “middle part.”	Claim 15, lines 17-19 recite, “wherein the separation device comprises a separating blade and a robotic arm attached to the separating blade for fully automatically performing the separating of the fore end from the middle part of the half pig carcass part.” This limitation has the following issues:	● It is unclear if the recitation of “the fore end from the middle part” is related to the recitation of “the rib cut causes a fore end portion to be partly separated from the remaining ribs of the half pig carcass part via gravity” in Claim 15, lines 11-12. 	● Because of the aforementioned issues relating to Claim 15, lines 14-15 and 17-19, respectively, it is unclear if the step of “separating by a separation device” is related to the previously recited step of “cutting by a cutting device.” 	Claim 21 recites, “further comprising processing detected data using a control processing unit connected to the detection apparatus to determine the positions of the first and a second targets ribs.” As currently written, this limitation appears to be related to the method step of “identifying positions of adjacent first and second target ribs.” However, the subject matter of Claim 21 is not positively recited as being related to the aforementioned limitation. It is unclear if the method step of “processing detected data using a control processing unit to determine the positions of the first and a second targets ribs” is specifically intended to perform the step of “identifying positions” set forth in Claim 15, line, 5-6. The disclosure appears to provide support for “a control processing unit” that performs the function of, e.g., “determining a reference point A” (paragraph [44], lines 1-2).	Claim 23, lines 2-4 recite, “operating the separation device by [the] control processing unit to automatically cut the fore end of the half pig carcass from the middle part of the half pig carcass part by cutting through the backbone of the half pig carcass part…” This limitation has the same issues as those set forth above for Claim 15, lines 17-19.	Claim 26, lines 5-8 recite, “an identification device for identifying positions of adjacent first and a second target ribs, a control processing unit configured to process data related to detected position of the ribs of the half pig carcass part and storing identified positions of adjacent first and a second target ribs.” As currently written, the claim requires “an identification device” (Claim 26, line 5) and “a control processing unit” (Claim 26, line 6) [emphasis added], but the control processing unit appears to perform the same function as the identification device. As noted above, the recitation of “an identification device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, wherein the “identification device” performs the function of “identifying positions of adjacent first and a second target ribs.” The Specification appears to describe the “control processing unit” as an equivalent structure for performing the same function, i.e., according to paragraph [44]-[45] of the Applicant’s disclosure, “[t]he resulting data, e.g. the X-ray data, [is] then processed by a control processing unit 60 for determining a reference point A … Based on the identified positions, the reference point A is located and either the position is stored in memory of a control and processing apparatus 60 or the position is marked directly on the pig carcass. Marking may be done … to inform … an automatic cutting device 70 that may perform this cut between ribs 3 and 4 automatically e.g. using a robot arm.” It is unclear if the control processing unit is performing the function of the identification device, or if the Applicant intends to positively claim both of the “identification device” and the “control processing unit.” 	Claim 26, lines 11-21 have the same issues as those set forth above on pages 9-10 with respect to the 112 rejections associated with the limitations of Claim 15, lines 11-12; Claim 15, lines 14-15; and Claim 15, lines 17-19. In other words, the rejections made with respect to e.g., “a fore end portion to be partly separated from the remaining ribs…”; “a separation device for separating a fore end of the half pig carcass part from a middle part…”, etc. must be addressed in Claim 26 because they render the claim indefinite.	Claim 27 recites, “wherein said cutting by a cutting device between the first and second target ribs creates a rib cut, such as a rib cut between the first and the second target ribs, such as a rib cut in meat and/or rib cartilage portions between the first and the second target ribs.” This limitation has the following issues:	● The recitation of “a cutting device” appears to be referring to a separate cutting device other the one introduced in Claim 26. It is unclear if the Applicant intends to introduce another cutting device in Claim 27 or the recitation of “a cutting device” in Claim 27 is referring to the “cutting device” introduced in Claim 26. 	● The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).	Claim 29, lines 5-8 have the same issues as those set forth for the corresponding limitations in Claim 26. It is unclear if the control processing unit is performing the function of the identification device, or if the Applicant intends to positively claim both of the “identification device” and the “control processing unit.”	Claim 29, lines 11-23 have the same issues as those set forth above on pages 9-10 with respect to the 112 rejections associated with the limitations of Claim 15, lines 11-12; Claim 15, lines 14-15; and Claim 15, lines 17-19. In other words, the rejections made with respect to e.g., “a fore end portion to be partly separated from the remaining ribs…”; “a separation device for separating a fore end of the half pig carcass part from a middle part…”, etc. must be addressed in Claim 29 because they render the claim indefinite.	Claim 29, lines 16-23 recite, “a robot arm comprising first and second interchangeable tools, wherein the first interchangeable tool is a cutting blade for fully automatically performing the rib cut between first and second target ribs and a separating blade for fully automatically performing the separating of the fore end from the middle part of the half pig carcass part wherein the second interchangeable tool is a separating blade for fully automatically performing the separating of the fore end from the middle part of the half pig carcass part.” This limitation has the following issues:	● As currently written, the recitations of “a cutting blade” (line 17) and “a separating blade” (line 18) of the “first interchangeable tool” and “a separating blade” (line 21) of the “second interchangeable tool” are not directly related to the previous recitations of “a cutting device” (line 9) and “a separation device” (line 13), outside of being described as performing similar cutting functions with respect to the half pig carcass part. It is unclear if the “cutting blade” (line 17) and “separating blade” (line 18) of the “first interchangeable tool” and the “separating blade” (line 21) of the “second interchangeable tool” are intended to further define the “cutting device” (line 9) and “separation device” (line 13) or if the Applicant intends for the blades of the first and second interchangeable tools to be provided as additional elements. 	● The recitation of “the first interchangeable tool” appears to indicate it would be further limited or defined as being one tool, i.e., a different tool would be considered as another “interchangeable tool.” However, the “first interchangeable tool” is defined as “a cutting blade” for performing one function and a “separation blade” for performing a separate, distinct and subsequent function. It is unclear if the Applicant intends for the “first interchangeable tool” to be a single blade or tool that is capable of performing the cutting and separating functions set forth previously in the claim. Alternatively, it is unclear if the “first interchangeable tool” is configured to have both “a cutting tool” and an additional “separating blade” for performing said respective functions. 
Allowable Subject Matter
Claims 15-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art previously made of record and any additional references set forth below fail to disclose or make obvious to combine a method of processing a half pig carcass part hanging from a carrier of an overhead transport system, wherein the carrier engages a leg part of the half pig carcass part, comprising detecting positions of the ribs, identifying positions of adjacent first and second target ribs, and based on the identified positions, using a cutting device with a cutting blade to create a rib cut in meat or cartilage portions between the first and second target ribs, wherein the rib cut causes a fore end portion to be partly separated from a middle part of the half pig carcass part due to the force of gravity on the fore end portion, and then using a separation device with a separating blade to separate the fore end portion from the middle part by cutting through a backbone of the half pig carcass part using the previously made rib cut as a reference. 
Status of the Remaining Claims
It is to be noted that Claims 26-29 have not been rejected over prior art nor have they been indicated as allowable.  The claims may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that many of the previously discussed 112 rejections were overcome with the present amendment. However, the amendments raised new issues necessitating clarification. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● O’Neill (US Patent 6,623,348) discloses, “[t]he controller 104 [of an apparatus for processing an animal carcass] controls a plurality of robotic processing assemblies 106 each capable of performing one or more one processing step to the carcass. In this manner, several processing steps may be performed at a single processing station so that the animal carcass portion is not moved from station to station” (col. 5, line 66 - col. 6, line 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 24, 2022



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/24/2022